Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation " the second reference layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Double Patenting

5.	Claims 1-7 of this application is patentably indistinct from claims 1-7 of Application No. 16/718,346. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


6.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/718,346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of this application
Claim 1 of U.S. Application No. 16/718,346
A tunneling magnetoresistance (TMR) sensor device, comprising:
 A tunneling magnetoresistance (TMR) sensor device, comprising:
a first TMR resistor comprising a first TMR film, the first TMR film comprising a synthetic anti-ferromagnetic pinned 


a second TMR resistor comprising a second TMR film, the second TMR film comprising a double synthetic anti-ferromagnetic pinned layer having a magnetization direction of a second reference layer orthogonal to magnetization direction of a second free layer and opposite to the magnetization direction of the first reference layer of the first TMR film;
a third TMR resistor comprising the second TMR film; and
a third TMR resistor comprising the second TMR film; and
a fourth TMR resistor comprising the first TMR film, wherein the first and fourth TMR resistors are disposed in a first plane and the second and third TMR resistors are disposed in a second plane different than the first plane. Note: Fig. 1 and Fig. 2 are same as Fig. 1 and Fig. 2 of application 16/718,346, therefore planes are also same).

(Note: Fig. 1 and Fig. 2 are same as Fig. 1 and Fig. 2 of application 16/718,351, therefore planes are also same).



7.	Similarly, claims 2-7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of copending Application No. 16/718,346 (reference application) respectively.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (Pub NO. US 2012/0049843 A1; hereinafter Sun) in view of Iwata et al. (Pub NO. US 2004/0196693 A1; hereinafter Iwata).
Regarding Claim 1, Sun teaches a tunneling magnetoresistance (TMR) sensor device (device in Fig. 2-Fig. 4; See [0038]-[0043]), comprising:
a first TMR resistor (201 in Fig. 2 is resistive element with tunneling dielectric 203; See [0008], [0038]) comprising a first TMR film (TMR film is sense electrode 202 in Fig. 2; See [0038]), the first TMR film (202 in Fig. 2; See [0038]) comprising a synthetic anti-ferromagnetic pinned layer (See [0038]) having a magnetization direction of a first reference layer (pinned layer 204 in Fig. 2; is formed within reference layer, therefore same direction; See [0038]) orthogonal to a magnetization direction of a first free layer (pinned layer 204 has different direction from free layer 202 in Fig. 2; See [0038]);
a second TMR resistor (231 in Fig. 2; See [0008]) comprising a second TMR film (TMR film is sense electrode 232 in Fig. 1; See [0038]), the second TMR film comprising a synthetic anti-ferromagnetic pinned layer (See [0038]) having a magnetization direction of a second reference layer (pinned layer 234 in Fig. 2; is formed within reference layer, therefore same direction; See [0038]) orthogonal to magnetization direction of a second free layer (pinned layer 234 has 
a third TMR resistor (221 in Fig. 2; See [0021]) comprising the second TMR film (TMR film is sense electrode 222 in Fig. 2 and all electrodes are made of common materials, therefore same as first TMR film; See [0038]); and
a fourth TMR resistor (211 in Fig. 2; See [0038]) comprising the first TMR film (TMR film is sense electrode 212 in Fig. 2 and all electrodes are made of common materials, therefore same as first TMR film; See [0038]), wherein the first and fourth TMR resistors are disposed in a first plane (201 and 211 are in one plane in Fig. 2 and Fig. below) and the second and third TMR resistors are disposed in a second plane (231 and 221 are on second plane different from first plane in Fig. 2 and Fig. below) different than the first plane (first plane is different from second plane in Fig. 2 and Fig. below).

    PNG
    media_image1.png
    506
    931
    media_image1.png
    Greyscale


Sun is silent about a double synthetic anti-ferromagnetic pinned layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sun by using a double synthetic anti-ferromagnetic pinned layer, as taught by Iwata in order to use test mode memory cell (Iwata; [0003]).
Regarding Claim 2, Sun in view of Iwata teaches the TMR sensor device of claim 1. Sun further teaches wherein the first TMR resistor is adjacent to the second TMR resistor and the third TMR resistor, the second TMR resistor is adjacent to the first TMR resistor and the fourth TMR resistor, the third TMR resistor is adjacent to the first TMR resistor and the fourth TMR resistor, and the fourth TMR resistor is adjacent to the second TMR resistor and the third TMR resistor (See Fig. 2 and Fig. below).

    PNG
    media_image1.png
    506
    931
    media_image1.png
    Greyscale

Regarding Claim 3, Sun in view of Iwata teaches the TMR sensor device of claim 1. Iwata further teaches wherein the first reference layer of the first TMR film has a magnetization direction anti-parallel to a magnetization direction of a first pinned layer of the first TMR film (See antiparallel direction in Fig. 2B and Fig.below).

    PNG
    media_image2.png
    360
    535
    media_image2.png
    Greyscale

Regarding Claim 4, Sun in view of Iwata teaches the TMR sensor device of claim 3. Sun further teaches wherein the first TMR film further comprises a first barrier layer (dielectric 203 in Fig. 2 is barrier layer; See [0038]), a first spacer layer (602 in Fig. 6; See [0043]), and a first antiferromagnet layer (204 in Fig. 2; See [0038], [0043]), 
and wherein the first barrier layer is disposed between the first reference layer and the first free layer (203 is disposed between 202 and 204 in Fig. 2), the first spacer layer is disposed between the first reference layer and the first pinned 
 Regarding Claim 5, Sun in view of Iwata teaches the TMR sensor device of claim 1, wherein the second TMR film further comprises a second pinned layer and a third pinned layer disposed between the second reference layer and the second pinned layer (See Fig. 4 and Fig. below; See [0039]-[0041]), the second reference layer having a magnetization direction parallel to a magnetization direction of the second pinned layer and anti-parallel to a magnetization direction of the third pinned layer (See [0043]).

    PNG
    media_image3.png
    349
    916
    media_image3.png
    Greyscale


Regarding Claim 7, Sun in view of Iwata teaches the TMR sensor device of claim 1 Sun further teaches wherein the first reference layer of the first TMR film comprises a Co/CoFe/Co multi-layer stack (See [0039]) having a thickness of between about 20 Angstroms and about 30 Angstroms (See [0038]), and wherein the second reference layer of the second TMR film comprises a Co/CoFe/Co multi-layer stack (See [0039]) having a thickness of between about 20 Angstroms and about 30 Angstroms (See [0038]).
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 8-9 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by OHTA et al. (Pub No. US 2011/0025320 A1; hereinafter Ohta).
Regarding Claim 8, Ohta teaches a method of fabricating a TMR sensor device comprising a first TMR resistor, a second TMR resistor, a third TMR resistor, and a fourth TMR resistor (See four TMR resistor R1-R4 in Fig. 4-Fig. 13; See [0068]-[0072]), comprising: 
forming a first bottom lead (M1 in Fig. 5; See [0068]) and a second bottom lead (S1 in fig. 5; See [0068]) in a first dielectric layer (dielectric is substrate 100 with insulator Z1 in Fig. 5; See [0068]);
depositing a first TMR film (C in fig. 5; See [0068]) over the first and second bottom leads and the first dielectric layer (See Fig. 5; See [0068]);

forming a plurality of middle leads (forming plurality of middle leads S2 in Fig. 8B; See [0070]);
depositing a second TMR film (deposing RM2 in fig. 9B; See [0070]) over the plurality of middle leads (See [0070]), the second TMR film being different than the first TMR film (Rm2 is different from RM1; See [0070]);
forming the second TMR resistor and the third TMR resistor from the second TMR film (R2 and R4 are formed on RM2; See [0070]) by removing one or more first portions of the second TMR film disposed over the first and second TMR resistors (See portion of RM2 is removed from Fig. 9b to Fig. 10B; See [0070]); and
forming a plurality of top leads (form plurality of leads 11/21 in Fig. 12B; See [0072]).


    PNG
    media_image4.png
    834
    909
    media_image4.png
    Greyscale

Regarding Claim 9, Ohta teaches the method of claim 8, wherein the first and fourth TMR resistors are disposed in a first plane (R1 and R3 are disposed in first plane in Fig. 4) and the second and third TMR resistors are disposed in a second plane different than the first plane (R2 and R4 are disposed in second plane and different from first plane), and
wherein the first TMR resistor is adjacent to the second TMR resistor and the third TMR resistor (all resistors R1-R4 are adjacent to each other in fig. 4), the second TMR resistor is adjacent to the first TMR resistor and the fourth TMR resistor (all resistors R1-R4 are adjacent to each other in fig. 4), the third TMR resistor is adjacent to the first TMR resistor and the fourth TMR resistor (all resistors R1-R4 are adjacent to each other in fig. 4), and the fourth TMR resistor is adjacent to the second TMR resistor and the third TMR resistor (all resistors R1-R4 are adjacent to each other in fig. 4).
Regarding Claim 11, Ohta teaches the method of claim 8, wherein a first reference layer (first reference layer 631; See [0068]) of the first TMR film has a magnetization direction anti-parallel to a magnetization direction of a first pinned layer (first pinned layer 633 and direction of 631 and 633 are antiparallel in fig. 3; See [0068]) of the first TMR film, and
wherein the second TMR film (each TMR has S1/S2 with pinned layers; See [0068]) further comprises a second pinned layer (S2 also comprises second pinned layer 633; See [0068]) and a third pinned layer disposed (S2 also comprises third pinned layer 631; See [0068]) between the second reference layer and the second pinned layer (631 is disposed between second reference layer 61 and 633 in Fig. 3), the second reference layer having a magnetization .
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Iwata.
Regarding Claim 10, Ohta teaches the method of claim 8, wherein the first TMR film comprises a synthetic anti-ferromagnetic pinned layer (See [0052], [0068]) having a magnetization direction of a first reference layer orthogonal to a magnetization direction of a first free layer (free layer 61 has direction orthogonal to first reference layer 631/633 in fig. 3; See [0044], [0068]), and
wherein the second TMR film comprises a synthetic (See [0052]) anti- ferromagnetic pinned layer (each TMR has S1/S2 with pinned layers; See [0068]) having a magnetization direction of a second reference layer orthogonal to magnetization direction of a second free layer and opposite to the magnetization direction of the first reference layer of the first TMR film (each TMR has S1/S2 with reference layers 631/633 and free layer 61 with opposite magnetization direction; See [0068], [0044]).
Ohta is silent about a double synthetic anti-ferromagnetic pinned layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Ohta by using a double synthetic anti-ferromagnetic pinned layer, as taught by Iwata in order to use test mode memory cell (Iwata; [0003]).

Allowable Subject Matter

13.	Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Regarding Claim 12, none of the prior art fairly teaches or suggests the method of claim 8, wherein the plurality of middle leads comprise a first middle lead, a second middle lead, a third middle lead, and a fourth middle lead, and wherein the first middle lead is a top lead for the first TMR resistor, the second middle lead is a bottom lead for the second TMR resistors, a third middle lead is a bottom lead for the third TMR resistor, and a fourth middle lead is a top lead for the fourth TMR resistor.
Claim 13 depends on claim 12, therefore claim 13 also have allowable subject matter.


15.	Note: Claim 6 is not rejected by any prior art but should overcome Double Patenting Rejection.



16.	Claims 14-20 are allowed.

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 14: 
As to claims 14-20 the present invention is direct to a method of fabricating a TMR sensor device, comprising: Independent claim 14 identifies the uniquely distinct features of “forming a first bottom lead and a second bottom lead; depositing a first TMR film over the first and second bottom leads, the first TMR film comprising a synthetic anti-ferromagnetic pinned layer having a magnetization direction of a first reference layer orthogonal to a magnetization direction of a first free layer; depositing a first photoresist over first portions of the first TMR film disposed on the first bottom lead and the second bottom lead; etching second portions of the first TMR film to expose a first dielectric layer; removing the first photoresist; forming a first middle lead over the first TMR film and the first bottom lead, a second middle lead on the first dielectric layer adjacent to the first middle lead, a third middle lead on the first dielectric layer adjacent to the first middle lead, and a fourth middle lead over the first TMR film and the second bottom lead; depositing a second TMR film over the first, second, third, and fourth middle leads, the second TMR film comprising a double synthetic anti-ferromagnetic pinned layer having a magnetization direction of a second reference layer orthogonal to magnetization direction of a second free layer and opposite to the magnetization direction of the first reference layer of the first TMR film; depositing a second photoresist over first portions of the second TMR film disposed over the second and third middle leads; etching second portions of the second TMR film to expose the first and fourth middle leads; removing the second photoresist; and forming a first top lead over the first middle lead, a second top lead over the second TMR film and the second middle lead, a third top lead over the second TMR film and the third middle lead, and a fourth top lead over the fourth middle lead”.
The closest prior art, SUN et al. (Pub NO. US 2012/0049843 A1) in view of Iwata et al. (Pub NO. US 2004/0196693 A1) teaches System and Method for TMR Sensor, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.


Conclusion

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Pinarbasi et al. (Patent NO. US 10,916,696 B2) discloses System and Method f Magnetic Memory.
	b. Beach et al. (Patent NO. US 10,868,235 B2) discloses Thickness of Synthetic Anti Ferromagnetic Structure.
	c. Chen et al. (Pub NO. US 2011/0169112 A1) discloses Magnetic Tunnel Junction.
	d. Chen et al. (Patent NO. US 7,286,329 B1) discloses System and Method for GMR Sensor.

Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858